Citation Nr: 1824801	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-28 583A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. Gielow, Counsel

INTRODUCTION

The Veteran served on active duty from September 1971 to December 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in July 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The appeal was previously before the Board in November 2016, at which time the Board remanded the issues of entitlement to service connection for bilateral hearing loss and tinnitus for additional development.


FINDING OF FACT

The Veteran's bilateral hearing loss and tinnitus are etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have been met. 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for entitlement to service connection for tinnitus have been met.
38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing entitlement to service connection for a disability on a direct basis generally requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

As an initial matter, the evidence establishes a current disability for bilateral hearing loss as defined by VA during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal).  Here, a March 2017 VA audiology treatment note reflected a speech recognition score of 88 in the left ear, which meets the VA definition alone, as well as tinnitus.  Additionally, a July 2017 private audiogram clearly indicated auditory thresholds well above 26 decibels at each of the relevant frequencies for both ears.  Therefore, for both bilateral hearing loss and tinnitus, the first element required for service connection has been established.

Turning to the next element, that of in-service incurrence or aggravation of a disease or injury, the record establishes that the Veteran was exposed to loud noises in service.  He has competently reported being exposed to loud noises refueling helicopters while stationed at Fort Hood.

Having determined that the Veteran has current diagnoses of bilateral hearing loss and tinnitus and that he was exposed to loud noises in service, the Board now turns to the remaining element of service-connection, that of a nexus between the present disabilities and in-service noise exposure.  It is recognized that the Board remanded for a VA audiological examination in November 2016, but the Veteran contacted VA and reported that he first received notice of the examination at 2:00 p.m. on the same day it was scheduled and requested that it be rescheduled, preferably at a location closer to his residence.  See April 2017 Report of General Information.  Although it appears that the Agency of Original Jurisdiction (AOJ) failed to take any action to reschedule the examination, the Board finds that the Veteran has nonetheless subsequently provided relevant competent medical evidence relating his current disabilities to service.  Specifically, he submitted a March 2017 private opinion stating:

I do believe that it is a very good possibility that that his loud noise exposure while in the military service is a contributing factor to his hearing loss, especially given the loud noises that they can be exposed to with guns and ammunition for practice and also in use and then also ref[eu]ling helicopters in the field.

Read as a whole, the opinion's use of "very good" in this particular context indicates a positive likelihood beyond chance.  Additionally, the lay evidence is sufficient to establish the nexus for tinnitus, as the Veteran is competent to report tinnitus because this is within his personal knowledge or realm of expertise.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Charles v. Principi, 16 Vet. App. 370, 374 (2002).

Given the diagnoses rendered during the appeal period and the favorable nexus evidence of record, the Board resolves doubt in the Veteran's favor and finds that the evidence supports the establishment of service connection for bilateral hearing loss and tinnitus.  As such, the claims are granted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


